Fourth Court of Appeals
                                    San Antonio, Texas
                                          March 22, 2022

                                       No. 04-22-00130-CV

                   CONSOLIDATED TOWNE EAST HOLDINGS, LLC,
                                  Appellant

                                                 v.

THE CITY OF LAREDO, Robert A. Eads in His Official Capacity as Office of City Manager,
     and Riazul I. Mia in His Official Capacity of Director of City of Laredo Utilities,
                                         Appellees

                   From the 406th Judicial District Court, Webb County, Texas
                              Trial Court No. 2020CVK001518D2
                         Honorable Monica Z. Notzon, Judge Presiding


                                          ORDER
        The reporter’s record originally was due on January 24, 2022. On March 17, 2022, this
court informed Mr. Vincente Mendoza, the court reporter responsible for filing the reporter’s
record in this appeal, that the record had not been filed. On March 18, 2022, Mr. Mendoza filed
a notification of late record informing the court that the reporter’s record has not been filed
because he did not receive the notice of appeal or designation of record until March 17, 2022.
Mr. Mendoza stated, “no designation of record was sent” and “payment arrangements pending.”

       Because it is not clear from the notification of late record whether appellant designated
the record and/or has paid for or made arrangements to pay for the record, appellant is hereby
ORDERED to file written proof with this court no later than April 1, 2022 that it has filed a
designation of record with the court reporter. See Tex. R. App. P. 34.6(b)(c).

        Appellant is further ORDERED to provide written proof to this court no later than April
1, 2022 that either (1) the reporter’s fee has been paid or arrangements have been made to pay
the reporter’s fee; or (2) appellant is entitled to appeal without paying the reporter’s fee.

        The reporter’s record must be filed no later than fifteen days after the date appellant’s
written proofs are filed with this court. If appellant fails to respond within the time provided,
appellant’s brief will be due within thirty (30) days from the date of this order, and the court will
consider only those issues or points raised in appellant’s brief that do not require a reporter’s
record for a decision. See Tex. R. App. P. 37.3(c).
                                              _________________________________
                                              Lori I. Valenzuela, Justice



       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of March, 2022.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court